DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed content distribution system wherein an access token and content identifier are received and utilized in a query to retrieve a content identifier, content location, encrypted content key, content rightsholder information, and a timestamp. A hash is generated from the retrieved information and utilized to query a ledger in order to identify a private key such that the encrypted content key is decrypted using the identified private key. The content key is sent to a service and a digital rights token is received in response from the server. The digital rights token and the content location information are then transmitted to the content requester. 
The closest prior art, Qureshi (NPL citation #4 from the IDS dated 13 January 2022) discloses a content requester providing a content owner with a content identifier as part of an agreement (Page 1610, right column, first full paragraph: agreement AGR could be considered the claimed access token). The content requester pays for the content and receives an encrypted token that can be used to access the content (Page 1610, right column, first full paragraph). The content requester utilizes the encrypted token and content hashes to search a blockchain for the content (Page 1610, right column, first full paragraph). The content requester utilizes the received files from the blockchain to reconstruct the content. 
Qureshi does not disclose that the agreement with content identifier are sent as a request such that a response to the request includes a content identifier, content location, encrypted content key, content rightsholder information, and a timestamp. Additionally, Quershi does not disclose that the blockchain is searched to retrieve a private key that is utilized to decrypt the previously received content key such that the decrypted content key is sent to a service in order to receive a digital rights token that allows for the content request to access the content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu, U.S. Publication No. 2022/0060514, discloses a data sharing system that utilizes distributed ledgers to control access to the data.
	Munson, U.S. Patent No. 10,938,791, discloses a secure content publishing system wherein authorization tokens and content identifiers can be utilized to access decentralized content.
	Wang, WO 2020/244231 A1, discloses the utilization of blockchain nodes to provide access to request files.
	Reid, U.S. Publication No. 2018/0232526, discloses the utilization of access tokens and file identifiers in order to retrieve encrypted data.
	Liu, WO 2018/032890, discloses content distribution system that utilize certificates and content identifiers to access content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437